UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARK STEELE,

                                       Plaintiff,                      19 Civ. 11642 (PAE)
                        -v-
                                                                           ORDER
 TRI STATE AUTO TRANSPORT LLC,
 and CONNOR JOHN KASSIK,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the initial pretrial conference set for February 14, 2020 at

10:30 a.m. will instead be held at 9:15 a.m.



                                                             PaJA.�
       SO ORDERED.

                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge

Dated: February 12, 2020
       New York, New York
